—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 6, 1990, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The evidence in the record establishes that claimant was discharged for failing to document his absences, for leaving his post unattended, for failing to punch his time card as he was required to do, and for destroying the time card which was the employer’s property. Claimant did not deny any of these facts. Under these circumstances, there was substantial evidence to support the decision disqualifying claimant from receiving unemployment insurance benefits due to misconduct *923(see, Matter of Valentin [American Museum of Natural History —Roberts], 103 AD2d 919). Additionally, the Unemployment Insurance Appeal Board properly ruled that the overpayments received by claimant were recoverable (see, Matter of Barber [Roberts], 121 AD2d 767, 769). Claimant’s remaining contentions have been considered and found to be lacking in merit.
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.